    Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 1 of 22        PageID #: 636




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

TONI L. PURYEAR,                           )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 1:20-00179-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Toni L. Puryear brought this action under 42 U.S.C. §§ 405(g) and

1383(c)(3) seeking judicial review of a final decision of the Defendant Commissioner

of Social Security denying her applications for a period of disability and disability

insurance benefits (collectively, “DIB”) under Title II of the Social Security Act, 42

U.S.C. § 401, et seq., and supplemental security income (“SSI”) under Title XVI of

the Social Security Act, 42 U.S.C. § 1381, et seq.1 Upon due consideration of the

parties’ briefs (Docs. 20, 21) and those portions of the transcript of the

administrative record (Doc. 19) relevant to the issues raised, and with the benefit of

oral argument, the Court finds that the Commissioner’s final decision is due to be




1 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119
(1987).
    Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 2 of 22        PageID #: 637




AFFIRMED.2

                          I.     Procedural Background

        Puryear filed the subject DIB and SSI applications with the Social Security

Administration (“SSA”) on October 28, 2016. After they were initially denied,

Puryear requested, and on August 1, 2018, received, a hearing before an

Administrative Law Judge (“ALJ”) with the SSA’s Office of Disability Adjudication

and Review. On January 31, 2019, the ALJ issued an unfavorable decision on

Puryear’s applications, finding her not disabled under the Social Security Act and

therefore not entitled to benefits. (See Doc. 19, PageID.82-96).

        The Commissioner’s decision on Puryear’s applications became final when

the Appeals Council for the Office of Disability Adjudication and Review denied her

request for review of the ALJ’s unfavorable decision on February 11, 2020. (Id.,

PageID.46-51). Puryear subsequently brought this action under §§ 405(g) and

1383(c)(3) for judicial review of the Commissioner’s final decision. See 42 U.S.C. §

1383(c)(3) (“The final determination of the Commissioner of Social Security after a

hearing [for SSI benefits] shall be subject to judicial review as provided in section

405(g) of this title to the same extent as the Commissioner’s final determinations

under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final

decision of the Commissioner of Social Security made after a hearing to which he



2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 24, 25; 11/25/2020 text-only order of
reference).
 Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 3 of 22            PageID #: 638




was a party, irrespective of the amount in controversy, may obtain a review of such

decision by a civil action commenced within sixty days after the mailing to him of

notice of such decision or within such further time as the Commissioner of Social

Security may allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262

(11th Cir. 2007) (“The settled law of this Circuit is that a court may review, under

sentence four of section 405(g), a denial of review by the Appeals Council.”).

                             II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence … is “more than a mere scintilla.” Ibid.; see, e.g., [Richardson
      v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842
      (1971)] (internal quotation marks omitted). It means—and means
      only—“such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion.” Consolidated Edison, 305 U.S. at
      229, 59 S. Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.
      Ct. 1816, 144 L. Ed. 2d 143 (1999) (comparing the substantial-evidence
      standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).
 Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 4 of 22        PageID #: 639




      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide

the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). See

also Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“A

preponderance of the evidence is not required. In determining whether substantial

evidence supports a decision, we give great deference to the ALJ’s factfindings.”

(citation omitted)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency’s decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,
    Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 5 of 22      PageID #: 640




1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3

        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light




3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter, 808 F.3d at 822 (“In light of our deferential review,
there is no inconsistency in finding that two successive ALJ decisions are supported
by substantial evidence even when those decisions reach opposing conclusions.
Faced with the same record, different ALJs could disagree with one another based
on their respective credibility determinations and how each weighs the evidence.
Both decisions could nonetheless be supported by evidence that reasonable minds
would accept as adequate.”); Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991)
(“Substantial evidence may even exist contrary to the findings of the ALJ, and we
may have taken a different view of it as a factfinder. Yet, if there is substantially
supportive evidence, the findings cannot be overturned.”); Werner v. Comm'r of Soc.
Sec., 421 F. App'x 935, 939 (11th Cir. 2011) (per curiam) (unpublished) (“The
question is not, as Werner suggests, whether ALJ could have reasonably credited
his testimony, but whether the ALJ was clearly wrong to discredit it.” (footnote
omitted)); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001), as amended on
reh'g (Aug. 9, 2001) (“If the evidence is susceptible to more than one rational
interpretation, the court may not substitute its judgment for that of the
Commissioner.”).
    Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 6 of 22          PageID #: 641




of all the relevant facts.”).4



4 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651
F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v.
Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel,
185 F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the
administrative law judge’s reliance on the testimony of a vocational expert that was
‘not raise[d] . . . before the administrative agency or the district court’).”); In re Pan
Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight
Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve
a claim, argument, theory, or defense for appeal, she must first clearly present it to
the district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
(applying In re Pan American World Airways in Social Security appeal); Sorter v.
Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam)
(unpublished) (“Sorter has abandoned on appeal the issue of whether the ALJ
adequately considered her testimony regarding the side effects of her pain
medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79
(11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the
district court. She raised the issue only summarily, without any citations to the
 Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 7 of 22             PageID #: 642




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of



record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ’s credibility finding.”).
    Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 8 of 22     PageID #: 643




Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

        In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”

Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be



5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
    Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 9 of 22        PageID #: 644




upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB and SSI requires a showing that the claimant is under a

disability, 42 U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2), which means that the claimant

is unable “to engage in any substantial gainful activity by reason of a medically

determinable physical or mental impairment ... which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).



printed in the Federal Appendix are cited as persuasive authority.”).

6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 10 of 22          PageID #: 645




“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Although the “claimant bears the burden of

demonstrating the inability to return to [his or] her past relevant work, the

Commissioner of Social Security has an obligation to develop a full and fair record.”

Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established that the

ALJ has a basic duty to develop a full and fair record. Nevertheless, the claimant

bears the burden of proving that he is disabled, and, consequently, he is responsible

for producing evidence in support of his claim.” (citations omitted)). “This is an
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 11 of 22           PageID #: 646




onerous task, as the ALJ must scrupulously and conscientiously probe into, inquire

of, and explore for all relevant facts. In determining whether a claimant is disabled,

the ALJ must consider the evidence as a whole.” Henry v. Comm'r of Soc. Sec., 802

F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and quotation omitted).

      If a court determines that the Commissioner reached his decision “by

focusing upon one aspect of the evidence and ignoring other parts of the record[, i]n

such circumstances [the court] cannot properly find that the administrative decision

is supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, the Court “review[s] the ALJ’s decision as the

Commissioner’s final decision.” Doughty, 245 F.3d at 1278. But “when a claimant

properly presents new evidence to the Appeals Council, a reviewing court must

consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262. Nevertheless, “when the [Appeals Council] has denied
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 12 of 22           PageID #: 647




review, [the Court] will look only to the evidence actually presented to the ALJ in

determining whether the ALJ’s decision is supported by substantial evidence.”

Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Puryear met the applicable insured

status requirements through December 31, 2022, and that she had not engaged in

substantial gainful activity since the alleged disability onset date of May 16, 2015.7

(Doc. 19, PageID.87-88). At Step Two,8 the ALJ determined that Puryear had the

following severe impairment: “a major depressive disorder with a history of

intermittent psychotic features; i.e., usually due to non-compliance with prescribed

treatment, including her daily prescribed medication…” (Doc. 19, PageID.88-89). At




7 “For SSI claims, a claimant becomes eligible in the first month where she is both
disabled and has an SSI application on file. For DIB claims, a claimant is eligible
for benefits where she demonstrates disability on or before the last date for which
she were insured.” Moore, 405 F.3d at 1211 (citation omitted).

8 “The severity regulation increases the efficiency and reliability of the evaluation
process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. See
also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per
curiam) (Step Two “is a ‘threshold inquiry’ and ‘allows only claims based on the
most trivial impairments to be rejected.’ ” (quoting McDaniel v. Bowen, 800 F.2d
1026, 1031 (11th Cir. 1986)). “[A]n ‘impairment is not severe only if the abnormality
is so slight and its effect so minimal that it would clearly not be expected to
interfere with the individual's ability to work, irrespective of age, education or work
experience.’ A claimant’s burden to establish a severe impairment at step two is
only ‘mild.’ ” Schink, 935 F.3d at 1265 (citation omitted) (quoting McDaniel, 800
F.2d at 1031).
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 13 of 22           PageID #: 648




Step Three, 9 the ALJ found that Puryear did not have an impairment or

combination of impairments that met or equaled the severity of a specified

impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404, Subpt. P,

App. 1. (Doc. 19, PageID.89-90).

         At Step Four,10 the ALJ determined that Puryear had the residual functional


9Conversely to Step Two, Step Three “identif[ies] those claimants whose medical
impairments are so severe that it is likely they would be found disabled regardless
of their vocational background.” Yuckert, 482 U.S. at 153.

10   At Step Four,

         the ALJ must assess: (1) the claimant's residual functional capacity
         (“RFC”); and (2) the claimant's ability to return to her past relevant
         work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
         regulations define RFC as that which an individual is still able to do
         despite the limitations caused by his or her impairments. 20 C.F.R. §
         404.1545(a). Moreover, the ALJ will “assess and make a finding about
         [the claimant's] residual functional capacity based on all the relevant
         medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
         Furthermore, the RFC determination is used both to determine
         whether the claimant: (1) can return to her past relevant work under
         the fourth step; and (2) can adjust to other work under the fifth
         step…20 C.F.R. § 404.1520(e).

         If the claimant can return to her past relevant work, the ALJ will
         conclude that the claimant is not disabled. 20 C.F.R. §
         404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
         relevant work, the ALJ moves on to step five.

         In determining whether [a claimant] can return to her past relevant
         work, the ALJ must determine the claimant's RFC using all relevant
         medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
         is, the ALJ must determine if the claimant is limited to a particular
         work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
         claimant’s RFC and determines that the claimant cannot return to her
         prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 14 of 22            PageID #: 649




capacity (RFC) “to perform a full range of work at all exertional levels described in

the Code of Federal Regulations[,]”11 but that “she is still subject to a variety of non-

exertional mental functional limitations within the workplace. Indeed, she is

limited in general to only performing unskilled routine repetitive lower-stress types

of employment. They can be defined as the ability to understand, remember, and

carry out one-to-four step instructions and/or assignments, so long as she does not

have to make more than occasional decisions when on the job or encounter more

than occasional changes in her work routine. She would also function better

mentally in the workplace if she does not have more than occasional interaction

with members of the general-public and with supervisors; and she can work more

independently, as opposed to being placed on a production team or on an assembly

line.” (Doc. 19, PageID.90-94). Based on the RFC, the ALJ determined that Puryear

was unable to perform any past relevant work. (Id., PageID.94).

        At Step Five, after considering testimony from a vocational expert,12 the ALJ


11“Todetermine the physical exertion requirements of different types of employment
in the national economy, the Commissioner classifies jobs as sedentary, light,
medium, heavy, and very heavy. These terms are all defined in the regulations …
Each classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4.
The criteria for “very heavy” work are as follows:

        Very heavy work involves lifting objects weighing more than 100
        pounds at a time with frequent lifting or carrying of objects weighing
        50 pounds or more. If someone can do very heavy work, we determine
        that he or she can also do heavy, medium, light and sedentary work.

20 C.F.R. §§ 404.1567(e), 416.967(e).

 “[T]he ALJ may determine whether the claimant has the ability to adjust to other
12

work in the national economy … by the use of a vocational expert. A vocational
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 15 of 22         PageID #: 650




found that there existed a significant number of other jobs in the national economy

that Puryear could perform given her RFC, age, education, and work experience.

(Doc. 19, PageID.94-95). Thus, the ALJ found that Puryear was not disabled under

the Social Security Act. (Id., PageID.95).

                                   IV.       Analysis

      Puryear’s sole claim of error is that the ALJ failed to properly consider

whether her homelessness justified her non-compliance with prescribed mental

health treatment, in violation of Social Security Ruling (SSR) 82-59, 1982 WL 31384

(1982), and SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017).13 The undersigned is not


expert is an expert on the kinds of jobs an individual can perform based on his or
her capacity and impairments. When the ALJ uses a vocational expert, the ALJ will
pose hypothetical question(s) to the vocational expert to establish whether someone
with the limitations that the ALJ has previously determined that the claimant has
will be able to secure employment in the national economy.” Phillips, 357 F.3d at
1240.

13“Social Security Rulings are agency rulings published under the authority of the
Commissioner of Social Security…” Sullivan v. Zebley, 493 U.S. 521, 531 n.9, 110 S.
Ct. 885, 107 L. Ed. 2d 967 (1990).

      This is not to say that [federal courts] are bound by agency rulings that
      interpret an agency’s regulations. We are not. B. B. v. Schweiker, 643
      F.2d 1069, 1071 (5th Cir. 1981). But the Rulings are binding within the
      Social Security Administration. 20 C.F.R. § 402.35(b)(1) (“[SSA
      Rulings] are binding on all components of the Social Security
      Administration.”). [Courts] require the agency to follow its regulations
      “where failure to enforce such regulations would adversely affect
      ‘substantive rights of individuals.’ ” First Ala. Bank, N.A. v. United
      States, 981 F.2d 1226, 1230 n.5 (11th Cir. 1993) (quoting Morton v.
      Ruiz, 415 U.S. 199, 232, 94 S. Ct. 1055, 39 L. Ed. 2d 270 (1974) ); see
      also Romano-Murphy v. C.I.R., 816 F.3d 707, 720 (11th Cir. 2016);
      Gonzalez v. Reno, 212 F.3d 1338, 1349 (11th Cir. 2000) (“Agencies
      must respect their own procedural rules and regulations.”). This is the
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 16 of 22        PageID #: 651




persuaded that reversible error has occurred.

      The Social Security regulations provide that, “[i]n order to get benefits, [a

claimant] must follow treatment prescribed by [the claimant’s] medical source(s) if

this treatment is expected to restore [his or her] ability to work.” 20 C.F.R. §§

404.1530(a), 416.930(a). If a claimant does “not follow the prescribed treatment

without a good reason, [the Commissioner] will not find [the claimant] disabled…”

20 C.F.R. §§ 404.1530(b), 416.930(b). The Commissioner “will consider [a claimant’s]

physical, mental, educational, and linguistic limitations (including any lack of

facility with the English language) when determining if [the claimant] ha[s] an

acceptable reason for failure to follow prescribed treatment.” 20 C.F.R. §§

404.1530(c), 416.930(c).14




      case even where … “the internal procedures are more rigorous than
      otherwise would be required.” Hall v. Schweiker, 660 F.2d 116, 119
      (5th Cir. 1981) (per curiam).

Washington v. Comm'r of Soc. Sec., 906 F.3d 1353, 1361 (11th Cir. 2018) (footnote
omitted).

14

      The following are examples of a good reason for not following
      treatment:

             (1) The specific medical treatment is contrary to the
             established teaching and tenets of your religion.

             (2) The prescribed treatment would be cataract surgery
             for one eye, when there is an impairment of the other eye
             resulting in a severe loss of vision and is not subject to
             improvement through treatment.
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 17 of 22         PageID #: 652




      SSR 82-59, the purpose of which is “[t]o state the policy and describe the

criteria necessary for a finding of failure to follow prescribed treatment when

evaluating disability[,]” provides, in relevant part, as follows:

      SSA may make a determination that an individual has failed to follow
      prescribed treatment only where all of the following conditions exist:

             1. The evidence establishes that the individual's
             impairment precludes engaging in any substantial gainful
             activity (SGA) or, in the case of a disabled widow(er) that
             the impairment meets or equals the Listing of
             Impairments in Appendix 1 of Regulations No. 4, Subpart
             P; and

             2. The impairment has lasted or is expected to last for 12
             continuous months from onset of disability or is expected
             to result in death; and

             3. Treatment which is clearly expected to restore capacity
             to engage in any SGA (or gainful activity, as appropriate)
             has been prescribed by a treating source; and

             4. The evidence of record discloses that there has been
             refusal to follow prescribed treatment.




             (3) Surgery was previously performed with unsuccessful
             results and the same surgery is again being recommended
             for the same impairment.

             (4) The treatment because of its magnitude (e.g., open
             heart surgery), unusual nature (e.g., organ transplant), or
             other reason is very risky for you; or

             (5) The treatment involves amputation of an extremity, or
             a major part of an extremity.

20 C.F.R. §§ 404.1530(c), 416.930(c).
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 18 of 22       PageID #: 653




             Where SSA makes a determination of “failure,” a
             determination must also be made as to whether or not
             failure to follow prescribed treatment is justifiable.

1982 WL 31384, at *1.

      SSR 16-3p, which offers guidance on evaluating claimants’ subjective

complaints about the effects of their pain and other symptoms, states, in relevant

part, as follows:

      We will consider an individual's attempts to seek medical treatment
      for symptoms and to follow treatment once it is prescribed when
      evaluating whether symptom intensity and persistence affect the
      ability to perform work-related activities for an adult … Persistent
      attempts to obtain relief of symptoms, such as increasing dosages and
      changing medications, trying a variety of treatments, referrals to
      specialists, or changing treatment sources may be an indication that
      an individual's symptoms are a source of distress and may show that
      they are intense and persistent.

      In contrast, if the frequency or extent of the treatment sought by an
      individual is not comparable with the degree of the individual's
      subjective complaints, or if the individual fails to follow prescribed
      treatment that might improve symptoms, we may find the alleged
      intensity and persistence of an individual's symptoms are inconsistent
      with the overall evidence of record. We will not find an individual's
      symptoms inconsistent with the evidence in the record on this basis
      without considering possible reasons he or she may not comply with
      treatment or seek treatment consistent with the degree of his or her
      complaints. We may need to contact the individual regarding the lack
      of treatment or, at an administrative proceeding, ask why he or she
      has not complied with or sought treatment in a manner consistent with
      his or her complaints. When we consider the individual's treatment
      history, we may consider (but are not limited to) one or more of the
      following:

             · An individual may have structured his or her activities
             to minimize symptoms to a tolerable level by avoiding
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 19 of 22       PageID #: 654




           physical activities or mental stressors that aggravate his
           or her symptoms.

           · An individual may receive periodic treatment or
           evaluation for refills of medications because his or her
           symptoms have reached a plateau.

           · An individual may not agree to take prescription
           medications because the side effects are less tolerable
           than the symptoms.

           · An individual may not be able to afford treatment and
           may not have access to free or low-cost medical services.

           · A medical source may have advised the individual that
           there is no further effective treatment to prescribe or
           recommend that would benefit the individual.

           · An individual's symptoms may not be severe enough to
           prompt him or her to seek treatment, or the symptoms
           may be relieved with over the counter medications.

           · An individual's religious beliefs may prohibit prescribed
           treatment.

           · Due to various limitations (such as language or mental
           limitations), an individual may not understand the
           appropriate treatment for or the need for consistent
           treatment of his or her impairment.

           · Due to a mental impairment (for example, individuals
           with mental impairments that affect judgment, reality
           testing, or orientation), an individual may not be aware
           that he or she has a disorder that requires treatment.

           · A child may disregard the level and frequency of
           treatment needed to maintain or improve functioning
           because it interferes with his or her participation in
           activities typical of other children his or her age without
           impairments.
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 20 of 22          PageID #: 655




      The above examples illustrate possible reasons an individual may not
      have pursued treatment. However, we will consider and address
      reasons for not pursuing treatment that are pertinent to an
      individual’s case. We will review the case record to determine whether
      there are explanations for inconsistencies in the individual's
      statements about symptoms and their effects, and whether the
      evidence of record supports any of the individual's statements at the
      time he or she made them. We will explain how we considered the
      individual's reasons in our evaluation of the individual's symptoms.

2017 WL 5180304, at **9-10 (footnote omitted).

      Puryear correctly points out that the ALJ’s decision mentions Puryear’s non-

compliance with her medication regimen, sometimes with emphasis. However,

considering the ALJ’s decision as a whole, it is not apparent that this non-

compliance was a significant factor in, much less the sole factor for, finding Puryear

not disabled. Despite noting at Step Two that Puryear’s “major depressive disorder”

had “a history of intermittent psychotic episodes” that were “usually due to non-

compliance with prescribed treatment” (Doc. 19, PageID.88), the ALJ nevertheless

found that Puryear had a severe impairment and proceeded to the remaining steps

of the sequential evaluation. At Step Four, the ALJ noted a single two-week

incident of Puryear being off her medications, and multiple instances in the medical

record of her being counseled on the importance of compliance. However, the ALJ

never stated that this non-compliance justified a finding of “not disabled.” Rather,

the ALJ’s Step Four determination appears to be based on his consideration of the

record as a whole, including the objective medical evidence, Puryear’s subjective

complaints, and two medical opinions–one from an examining source that was given
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 21 of 22          PageID #: 656




“great weight,” the other from a non-examining source that was given “significant

weight” (see id., PageID.93-94).15

      To the extent the ALJ might have discounted Puryear’s subjective testimony

as to the effects of her impairments based in part on her non-compliance, the ALJ

did not violate SSR 16-3p in doing so. SSR 16-3p states that the Commissioner “will

not find an individual’s symptoms inconsistent with the evidence in the record [due

to failure to pursue treatment or to follow prescribed treatment] without

considering possible reasons he or she may not comply with treatment or seek

treatment consistent with the degree of his or her complaints.” 2017 WL 5180304,

at *9. While Puryear claims that the ALJ failed to consider her homelessness as a

reason for her non-compliance, the ALJ’s decision noted that Puryear lived in a

homeless shelter (Doc. 19, PageID.92), and Puryear cites nothing in the record that

would indicate her homelessness actually caused her non-compliance. And even if


15 A court will not second guess the ALJ about the weight given to medical opinions
“so long as he articulates a specific justification for it.” Hunter, 808 F.3d at 823
(citing Moore, 405 F.3d at 1212). Puryear makes only passing attempts to challenge
the ALJ’s weighing of the medical opinions, asserting that both were rendered
before a significant number of records were added to the file. However, the ALJ,
who did consider all of the records in the file, found that both medical opinions were
consistent with the overall objective medical evidence of record. See (Doc. 19,
PageID.93-94); 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4) (“Generally, the more
consistent a medical opinion is with the record as a whole, the more weight we will
give to that medical opinion.”). While she also claims that “severe symptoms in [her]
hundreds of pages of AltaPointe records” contradict those opinions (Doc. 20,
PageID.614), her brief does not cite to a single example in the record to support this
statement. As the Social Security Scheduling Order makes clear, parties are
required to “reference the pertinent portions of the transcript in support of all
factual statements…” (Doc. 7, PageID.30). Moreover, even if the evidence
preponderate against the ALJ’s decision regarding the weight given to medical
opinions, this Court must defer to that decision so long as substantial evidence
supports it. See Ingram, 496 F.3d at 1260.
Case 1:20-cv-00179-N Document 27 Filed 04/23/21 Page 22 of 22        PageID #: 657




non-compliance was a factor in the ALJ’s assessment of Puryear’s subjective

complaints, there is no indication it was a controlling or even significant factor.

Rather, the ALJ stated that he found Puryear’s subjective complaints to be “wholly

inconsistent with the objective medical evidence of record[,]” as well as “her daily

activities and continued near full-time work…” (Id.). Puryear does not argue that

these other considerations do not constitute substantial evidence, and a “clearly

articulated credibility finding with substantial supporting evidence in the record

will not be disturbed by a reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562

(11th Cir. 1995) (per curiam).

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Puryear’s applications for benefits is

therefore due to be AFFIRMED.

                                 V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Puryear’s October 28, 2016 DIB and SSI

applications is AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      A final judgment in accordance with this opinion and order shall issue

separately under Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 22nd day of April 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
